DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17, line 13, the applicant recites “the modular pressure cylinder”. There is insufficient antecedent basis for this feature in the claims. Claims 18-20 are also rejected as being dependent on claim 17. 
In claim 19, line 2, the applicant recites “a modular cylinder”. It is not clear whether the applicant is referring to the same modular cylinder recited in claim 17. The Examiner will assume that the applicant is referring to the same cylinder.
In claim 20, line 4, the applicant recites “the auto-J groove compression-set slots”. There is insufficient antecedent basis for this feature in the claims. 

Allowable Subject Matter

Claims 1-16 are allowed. 
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to record is Stromquist (US 20110198082). 
Regarding claims 1,11, and 17, Stromquist discloses a straddle packer (30) with fluid pressure packer set and automatic stay-set ([0063] discloses that the use of a straddle packer), comprising: a floating auto-J sleeve (35), the floating auto- J sleeve including a continuous auto-J groove (34) in an outer periphery thereof (fig 6a), the auto-J groove including a plurality of auto-J groove run- in slots (39c) and a plurality of auto-J groove stay-set slots (39a)( [0068]-[0069] discloses that the sequential position are repeated about the mandrel meaning that there is a plurality of slots); and a single of auto-J pin (33) installed in a piston sleeve ( 50) of the modular pressure cylinder (50) ([0069]), the piston sleeve reciprocating with respect to the piston mandrel ([0069])
Stromquist fails to teach a plurality of pins and that the floating auto-J sleeve rotates freely on a piston mandrel of a modular pressure cylinder of the straddle packer. Stromquist is also silent regarding the fact that the piston sleeve reciprocating with respect to the piston mandrel in response to the pumped fluid pressure, and the plurality of auto-J pins being respectively adapted to be received in and slide within the continuous auto-J groove as the piston sleeve reciprocates with respect to the piston mandrel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mackenzie et al. (US 20180238131) discloses a selective downhole actuator comprising at least a first actuator position, a second actuator position and a third actuator position. The selective downhole actuator is reconfigurable between the first actuator position and the second actuator position. The selective actuator is selectively reconfigurable to the third actuator position by varying an operating parameter during a transition of the selective downhole actuator between the first and second actuator positions.
Jani (US 20160258258) discloses a tool and method employing sand jetting to perforate a wellbore casing at various locations using sand jetting, and to further flush/clean the wellbore in the region of the tool, and to further frac the formation, all without having to remove the tool from the wellbore. An uphole and downhole packer is provided, uphole of which a sand jet port is provided for jetting a fluid stream containing sand. Locking jaw members and a ‘j’ slot subassembly, downhole of both the jet port and frac port are together used to set and unset the tool in the wellbore for the fracking operation. A slidable sleeve is utilized to open and close the jet port, and a piston member is further provided to set the upper packer member. A bypass port, which is selectively openable and closeable, is provided to assist in moving the tool uphole during the perforating and fracking process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672